         Case:
        Case   19-16102, 06/05/2019,
             4:19-cv-00892-HSG       ID: 11321058,
                                 Document          DktEntry:
                                            162 Filed        8, Page
                                                      06/05/19   Page1 1ofof2 2




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          JUN 5 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
SIERRA CLUB; SOUTHERN BORDER                     No.    19-16102
COMMUNITIES COALITION,
                                                 D.C. No. 4:19-cv-00892-HSG
                Plaintiffs-Appellees,            Northern District of California,
                                                 Oakland
  v.
                                                 ORDER
DONALD J. TRUMP, in his official
capacity; et al.,

                Defendants-Appellants.

Before: CLIFTON, N.R. SMITH, and FRIEDLAND, Circuit Judges.

       The court has received appellants’ emergency motion for a stay pending

appeal. The court will hold oral argument on the motion on the afternoon of

Thursday, June 20, 2019, in San Francisco, California, at a specific time to be set

by further order.

       No later than 5:00 p.m. Pacific Time on June 6, 2019, the parties to this

appeal shall propose a schedule for the filing of the opposition to the emergency

stay motion, the reply in support of the emergency stay motion, and any amicus

filings addressing the stay motion. In proposing the schedule, the parties shall

confer with counsel for the plaintiffs in case No. 4:19-cv-00872-HSG pending in

the United States District Court for the Northern District of California (the “State

Plaintiffs”).

AC/MOATT
        Case:
       Case   19-16102, 06/05/2019,
            4:19-cv-00892-HSG       ID: 11321058,
                                Document          DktEntry:
                                           162 Filed        8, Page
                                                     06/05/19   Page2 2ofof2 2




      In the interest of avoiding duplicative proceedings, also no later than

5:00 p.m. Pacific Time on June 6, 2019, the State Plaintiffs shall inform this court

in writing: (1) what effect this appeal/motion may have on their case; and (2)

whether they intend to participate in this appeal, and, if so, in what capacity.

      The Clerk shall serve a copy of this order on Lee Isaac Sherman and James

F. Zahradka, II, counsel for the State Plaintiffs.




AC/MOATT                                   2
